Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3 discloses “the system components,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, “the system components” is treated as “system components of the multi-media system.” 
Claim 1, line 5 discloses “the outer housing,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the outer housing” is treated as “the housing.”
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3 discloses “the sound system components,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the sound system components” is treated as “sound system components.”
Claim 2, line 5 discloses “the internal assembly of components,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the internal assembly of components” is treated as “the internal assembly of the system components.”
Claim 2, line 6 discloses “all of the devices of the system,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “all of the devices of the system” is treated as “all of the system components of the multi-media system.”
Claim 2, line 7 discloses “the internal assembly,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the internal assembly” is treated as “the internal assembly of the system components.”
Claim 2, line 8 discloses “the system,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the system” is treated as “the multi-media system.”
Claim 4 is objected to because of the following informalities:  Claim 4, line 6 discloses “the outer shell,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, “the outer shell” is being treated as “an outer shell.”
Claim 5 is objected to because of the following informalities:  
Claim 5, line 1 discloses, “the assembly of claim 4 mounting and support additionally having the attributes of;” Appropriate correction is required. For the purpose of examination, “the assembly of claim 4 mounting and support additionally having the attributes of;” is treated as “the assembly of claim 4 additionally having the attributes of:”  
Claim 5, lines 3-4 disclose “the rear or front speakers or acoustical opening,” which lacks antecedent basis. For the purpose of examination, “the rear or front speakers or acoustical opening” is treated as “rear or front speakers or acoustical opening.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hobson et al. (US 9651999 B1).
Re claim 1: Hobson discloses a stationary multimedia device (device 10 in figs 5, 19) comprising:
a fully functional multi-media system (see column 4, lines 42-64); 
an outer enclosure (housing 12 in fig 19) creating a housing for system components of the multi-media system; 
an internal assembly of the system components (support structure 70 + components 34 in fig 19; see column 9, lines 28-56) constructed to be easily inserted into the housing (see column 8, lines 31-40).
Re claim 2: Hobson discloses the stationary multimedia device, further comprising:
the outer enclosure (12) being acoustically optimized in size to the specification of sound system components (34 in figs 19-21) providing best amplification and efficiency (see column 3, lines 30-33; herein, speakers may be mounted in an array to form a phased speaker array or to provide enhanced output levels, microphones may be mounted in an array to gather audio information from multiple directions); 
the internal assembly of the system components (70 + 34 in figs 19-21) constructed to be a physical support and mounting platform all of the system components of the multi-media system (see column 9, lines 28-56); 
the internal assembly of the system components, containing wiring and electrical devices needed to support and interconnect the multi-media system (see column 6, lines 6-15; column 9, lines 28-39; column 10, lines 15-29).
Re claim 4: Hobson discloses an assembly of electrical components and mechanical supports onto a frame (see support structure 70 + components 34 in fig 19; see column 9, lines 28-56) comprising:
a plurality of sides (i.e., sides of support structure 70; see column 8, lines 27-30; herein, configurations in which housing 12 and/or support structure 70 have box shapes or other shapes with planar walls may also be used) for supporting a device (components 34 in fig 19) mounted on such frame (70); 
having physical attribute of sufficient rigidity to support components (column 4, lines 65-67; column 5, lines 1-9); 
having openings and holes purposely located and coordinated to match openings in an outer shell (see figs 22-23 and column 11, lines 66-67; column 12, lines 1-35; herein circular openings 112 of support structure 70 are aligned with corresponding openings 36 formed in housing 12) 
Re claim 5: Hobson discloses the assembly additionally having the attributes of:
shortened front, side and rear walls (see column 4, lines 66-67; column 5, line 1; herein, configurations in which housing 12 is shorter in height and wider in width may also be used) so as not to include rear or front speakers or acoustical opening (see fig 19 and column 8, lines 45-53; herein, components 60, 68 may be speakers, microphones or other audio components, which are mounted at the upper and lower walls of housing 12); 
designed to mount permanently in a wall or home or office or the likes of a cabinets, desk or other furniture (see column 4, lines 44-64; herein, electronic device 10 may be an embedded system such as a system in which electronic equipment with a display is mounted in a kiosk or automobile); 
containing the necessary physical support (70 in fig 19), electrical power, and connections for all integrated or remote devices, additional remote connections such as speakers (see fig 5 and column 4, lines 16-21; herein, housing 12 may have an input-output connector region such as region 32 that contains input-output connectors (e.g., Universal Serial Bus connectors and other digital signal connectors, power connectors, audio connectors, memory card slots, and other input-output connectors)); 
having ventilation opening necessary to dissipate electrical heat (see column 9, lines 6-9; herein, there may be an air gap between the outer surface of structure 70 and the inner surface of wall 12-2. This air gap may be used to convey sound, may allow air to flow (e.g., when cooling components that generate heat)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hobson et al. (US 9651999 B1).
Hobson discloses an outer cabinet or housing (12 in fig 19) comprising:
a plurality of sides arranged to make an enclosure (see column 8, lines 27-30; herein, configurations in which housing 12 and/or support structure 70 have box shapes or other shapes with planar walls may also be used) constructed of material that may be aesthetically pleasing (see column 4, lines 65-67; column 5, lines 1-3; column 6, line 67; column 7, lines 1-11); 
one side (herein, top side) open to allow receiving an internally inserted assembly of components (support structure 70 + components 34 in fig 19; see column 8, lines 31-40); 
said housing (12) having strategically and dimensionally coordinated openings (36 in fig 19) for the user display interface surface of the multimedia device, speakers, microphone, wireless and wired charging stations and the like (see figs 19-23; column 8, lines 63-67; column 9, lines 1-5).
Hobson fails to disclose that the open side of the housing for insertion of assembly of components is provided on a rear of the housing.
However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the open side for insertion of assembly of components at the rear instead of at the top of the housing as per the designer’s choice. Also, relocation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIDHI THAKER/           Primary Examiner, Art Unit 2835